        Case 3:15-cv-00675-JBA Document 1115 Filed 02/26/19 Page 1 of 3



                           UNITED STATES DISTRICT COURT
                             DISTRICT OF CONNECTICUT

UNITED STATES SECURITIES AND EXCHANGE )
COMMISSION,                                        )
                                                   )
              Plaintiff,                           )
                                                   )
v.                                                 )        Civil Action No.
                                                   )        3:15-cv-675-JBA
                                                   )
IFTIKAR AHMED                                      )
                                                   )
              Defendant, and                       )
and                                                )
                                                   )
IFTIKAR ALI AHMED SOLE PROP; I-CUBED               )
DOMAINS, LLC; SHALINI AHMED; SHALINI               )
AHMED 2014 GRANTOR RETAINED                        )
ANNUNITY TRUST; DIYA HOLDINGS LLC;                 )
DIYA REAL HOLDINGS, LLC; I.I. 1, a minor child, )
by and through his next friends IFTIKAR and        )
SHALINI AHMED, his parents; I.I. 2, a minor child, )
by and through his next friends, IFTIKAR and       )
SHALINI AHMED, his parents; I.I. 3, a minor child, )
by and through his next friends, IFTIKAR and       )
SHALINI AHMED, his parents                         )
                                                   )
              Relief Defendants.                   )
                                                   )

           STATEMENT OF RECEIVER’S POSITION REGARDING
 NMR E-TAILING, LLC’S MOTION TO INTERVENE AND LIFT LITIGATION STAY

       Jed Horwitt, Esq., in his capacity as Court-appointed receiver of the Receivership Estate

(the “Receiver”), through his undersigned counsel, respectfully provides this statement (the

“Statement”) concerning the Motion to Intervene and Lift Litigation Stay (the “Motion”) filed by

NMR e-tailing, LLC (“NMR”) on February 5, 2019 [Doc. No. 1097] to update the Court, other

parties to this matter, and NMR as to the Receiver’s position regarding the Motion.

       The Receiver and his counsel have reviewed the Motion. Based on the Receiver’s analysis

at this time, the Motion and the granting thereof do not impact the Receiver’s ability to complete

                                                1
        Case 3:15-cv-00675-JBA Document 1115 Filed 02/26/19 Page 2 of 3



his duties under the Order Appointing Receiver [Doc. No. 1070] because, inter alia, NMR seeks

relief to proceed against parties other than the Defendant and Relief Defendants in this proceeding.

Therefore, the Receiver takes no position as to the Motion at this time.

       However, upon request, the Receiver or his counsel will attend any hearing scheduled by

the Court on this matter and provide any relevant information and assistance that the Court or other

parties to this action may need in addressing the Motion.



Dated: February 26, 2019
       Bridgeport, Connecticut


                                                     Respectfully submitted,
                                                     JED HORWITT, ESQ., RECEIVER


                                                      /s/ Christopher H. Blau
                                                     Stephen M. Kindseth (ct14640)
                                                     Christopher H. Blau (ct30120)
                                                     Zeisler & Zeisler, P.C.
                                                     10 Middle Street, 15th Floor
                                                     Bridgeport, CT 06604
                                                     Telephone: 203-368-4234 X 236
                                                     Facsimile: 203-549-0903
                                                     Email: cblau@zeislaw.com;
                                                     skindseth@zeislaw.com
                                                     Counsel to the Receiver




                                                 2
         Case 3:15-cv-00675-JBA Document 1115 Filed 02/26/19 Page 3 of 3



                                  CERTIFICATE OF SERVICE

        I hereby certify that on February 26, 2019, a copy of the foregoing Statement of Receiver’s

Position was filed electronically and served by mail on anyone unable to accept electronic filing.

Notice of this filing will be sent by e-mail to all parties by operation of the court’s electronic filing

system or by mail to anyone unable to accept electronic filing as indicated on the Notice of

Electronic Filing. Parties may access this filing through the Court’s CM/ECF System.



                                                         /s/ Christopher H. Blau
                                                        Christopher H. Blau (ct30120)




                                                   3
